DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s claims filed 1/24/2019
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1, is drawn to a module/type of assistive movement being assisted or measure related to injury (Claims 3, 4, and 17).
Species 2, is drawn to a module/type of assistive movement being assisted or measure related to law enforcement (Claim 9).
Species 3, is drawn to a module/type of assistive movement being assisted or measure related to productivity (Claims 6 and 10-14).
Species 4, is drawn to a module/type of assistive movement being assisted or measure related to equipment (Claims 7 and 8).
Species 5, is drawn to a module/type of assistive movement being assisted or measure related to training (Claim 5).
Species 6, is drawn to a module/type of assistive movement being assisted or measure related to fatigue (Claim 16).
Species 7, is drawn to a module/type of assistive movement being assisted or measure related to work related movement (Claims 18-20).
Claims 1, 2 and 15 are generic because they can apply to the all the species of a module/ type of assistive movement being assisted or measured. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a)	The species (or groupings of patentably indistinct species) have acquired a separate status in the art in view of their different classification;
(b)	The species (or groupings of patentably indistinct species) have acquired a separate status in the art due to their recognized divergent subject matter; and/or 
(c)	The species (or groupings of patentably indistinct species) require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Claims 1-4 and 16-17, which are related to therapeutic assistive movements or means for passive movement of a disabled extremity to natural range of motion can be classified in 601/5 for example.
Claim 5, which relates to feedback training can be classified in 434 and 482 for example.
Claims 6-14 and 18-20 which are related to worker productivity and equipment can be classified in 700/108 for example.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made due to the complexity of this restriction and species election requirement. See MPEP §812.01 (“…no telephone communication need be made where the requirement for restriction is complex”). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        7/29/2021
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785